Electronically Filed
                                                         Supreme Court
                                                         SCPW-XX-XXXXXXX
                                                         26-JUN-2019
                                                         01:31 PM
                          SCPW-XX-XXXXXXX

           IN THE SUPREME COURT OF THE STATE OF HAWAI#I


               FRANCIS P. GRANDINETTI, Petitioner,

                                 vs.

                   STATE OF HAWAI#I, Respondent.


                        ORIGINAL PROCEEDING
                         (CR. NO. 93-0141)

                                ORDER
 (By: Recktenwald, C.J., Nakayama, McKenna, Pollack, and Wilson, JJ.)

          On June 12, 2019, petitioner Francis P. Grandinetti

submitted a compilation of documents to this court.      The

documents were filed as a petition for writ of mandamus.       Upon

consideration of the documents and the record, it is difficult to

discern the specific nature of petitioner’s request for relief

from this court; however, it does appear that petitioner may be

inquiring about legal representation in Cr. No. 93-0141 in the

circuit court of the third circuit.     Accordingly,

          IT IS HEREBY ORDERED that the clerk of the appellate

court shall process the petition for writ of mandamus without
payment of the filing fee.

          IT IS HEREBY FURTHER ORDERED as follows:

          1.   To the extent petitioner is seeking extraordinary

relief, he fails to demonstrate that he is entitled to such

relief from this court.   See Kema v. Gaddis, 91 Hawai#i 200, 204,

982 P.2d 334, 338 (1999) (A writ of mandamus is an extraordinary

remedy that will not issue unless the petitioner demonstrates a

clear and indisputable right to relief and a lack of alternative

means to redress adequately the alleged wrong or obtain the

requested action).   The petition is therefore denied.

          2.   To the extent petitioner is inquiring about legal

representation related to Cr. No. 93-0141, the circuit court of

the third circuit shall determine whether court-appointed counsel

is presently appointed to represent petitioner and, if not, to

refer petitioner to the Office of the Public Defender to provide

legal services, as appropriate.

          DATED:   Honolulu, Hawai#i, June 26, 2019.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Sabrina S. McKenna

                               /s/ Richard W. Pollack

                               /s/ Michael D. Wilson




                                  2